[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION RE CUSTODY AND VISITATION
CT Page 1297-cl
1. The parties shall share joint legal custody of their children, ASHLEY DREW, born April 14, 1985, RYAN DREW, born March 26, 1987, and AUSTIN DREW, born October 22, 1991.
2. The minor daughter, ASHLEY, shall primarily reside with her father and the mother shall have reasonable visitation.
3. The minor sons, RYAN DREW and AUSTIN DREW shall share equal time with their parents, alternating a week at a time with each parent from Monday to Monday. During the week with one parent, the boys will be with the other parent on two evenings (Wednesday and Thursday) for approximately 4 or 5 hours on each evening.
4. Holidays:
(a) Christmas: the holiday will be shared Christmas Eve and Christmas morning until noon with one parent and Christmas Day at noon through the next day with the other parent to alternate each year. Additionally, the entire school vacation is to be shared equally, or alternated as agreed by the parties.
(b) Thanksgiving: to be taken as a block from Tuesday to Sunday and will be alternated each year.
(c) Easter vacation will be alternated each year.
(d) One party shall have Easter and the other Thanksgiving in any calendar year.
5. The winter and spring school recesses shall be alternated.*
6. Each parent will be entitled to two weeks of summer vacation with the children.
7. The parties agree to be flexible and to accommodate one another's request as much as possible.
8. The Mother shall have the children on Mother's Day, and the Father shall have the children on Father's Day.
9. The parties will share each parent's and child's birthday on or about each parties' birthday by having all three children to celebrate said occasion. They shall alternate yearly the actual birthday. CT Page 1297-cm
THE PLAINTIFF                        THE DEFENDANT
  __________________________           ___________________________ TERESA DREW                          STEVEN DREW
  __________________________           ___________________________ MARY BADOYANNIS                      THOMAS M. SHANLEY Attorney for the Plaintiff           Attorney for the Defendant